In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Education of the City School District of the City of New York which terminated the New York City teaching licenses of Jennifer Jones, Brenda Parsons-English, Jose Dunker, and Karen Jacoby-Raglievich, the petitioners appeal from a judgment of the Supreme Court, Kings County (Kramer, J.), dated December 5, 1997, which dismissed the petition.
Ordered that the appeal of Jose Dunker is dismissed as withdrawn; and it is further,
Ordered that the judgment is affirmed insofar as reviewed; and it is further,
Ordered that the respondents are awarded one bill of costs.
CPLR 217 provides that “a proceeding against a body or officer must be commenced within four months after the determination to be reviewed becomes final and binding upon the petitioner”. A determination is considered final and binding for CPLR 217 purposes when it has an impact upon the petitioner and when he knows he is aggrieved (see, Matter of Metropolitan Package Store Assn, v Duffy, 143 AD2d 832). On this record, so much of the petition as is asserted on behalf of Jennifer Jones was time-barred (see, Matter of Clark v Suffolk County Dept, of Civ. Serv., 216 AD2d 464).
Contrary to the petitioners’ arguments, the respondents’ action in terminating the teaching licenses of the petitioners Brenda Parsons-English and Karen Jacoby-Raglievich was not arbitrary and capricious, since they admittedly failed to achieve a passing grade on the National Teacher’s Examination within *701five years of the issuance of their licenses (see, Matter of Kudler v Board of Educ., 236 AD2d 403).
The petitioners’ remaining contentions are without merit. S. Miller, J. P., Florio, McGinity and Luciano, JJ., concur.